Title: Passport for Jan Ingenhousz, 17 October 1777
From: Franklin, Benjamin
To: 


[October 17, 1777]
To all Commanders of armed Vessels appertaining to the United States of America,
This may certify, that to my certain Knowledge the Bearer Dr. Ingenhauss is not an Enemy of the said States, nor a Subject of Great Britain, but an Inhabitant of Vienna in Austria, and Physician to the Empress Queen; going to England on his own private Affairs, intending to return to the Continent within Six Months. I do therefore request of you, that in case the Packet-Boat in which he shall go or return should happen to fall into your Hands, you will not treat him as an Enemy, but take the first good Opportunity of setting him at Liberty with all his Effects. And as he is a Person of distinguish’d Merit, long known to me, and my intimate and dear Friend, I recommend him particularly to your Civilities, assuring you, that I shall esteem and acknowledge them as done to myself. Dated at Passy, near Paris, this 17th Day of October, 1777.
B. FranklinCommissioner in France from the Congress.
  

 
    Pass. for Dr. Ingenhauss
  